 WAYCROSS SPORTSWEAR, INC.101WaycrossSportswear',Inc.andAmalgamatedClothingWorkers of America,AFL-CIO. Cases10-CA-6571 and 10-CA-6708June 28,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSOn April 19, 1967, Trial Examiner William J.Brown issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and the Charging Partyfiled an answering brief to Respondent's exceptionsand cross-exceptions to the Trial Examiner's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thecross-exceptions. the briefs, and the entire recordin this case, and hereby adopts the findings, conclu-sions, and recommendations 1 of the Trial Ex-aminer.TRIAL EXAMINER'S DECISIONWILLIAM J. BROWN, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act,as amended, hereinafter referred to as the Act, came onto be heard on January 16 to 20, 1967, at Waycross,Georgia. The original charge of unfair labor practices inCase 10-CA-6571 had been filed June 3, 1966,' by theabove-indicated Charging Party, hereinafter sometimesreferred to as the Union; it charged unfair labor practiceson the part of the above-indicated Respondent,hereinafter sometimes referred to as the Company, withinthe scope of Section 8(a)(1) and (5) of the Act. Anamended charge filed June 28, alleged unfair labor prac-tices solely within the scope of Section 8(a)(1).2 On Au-gust 3, the complaint in Case 10-CA-6571 was issued bythe Regional Director of the National Labor RelationsBoard for Region 10. It alleged, and the Company's dulyfiled an answer denied, the commission of unfair laborpractices defined under Section 8(a)(1) of the Act in thenature of interrogation of employees concerning their ac-tivities on behalf of the Union, threats of refusal to bar-gain, and promises of benefits as inducements to abandonsupport of the Union. The Company's duly filed answerdenied the allegations of unfair labor practices.The charge in Case 10-CA-6708 was filed by theUnion on September 30, alleging refusal to bargain withinthe scope of Section 8(a)(5) and complaint thereon issuedby the Regional Director on November 16, on whichlatter date the two cases were consolidated for hearing.The Company's answer denies the commission of the un-fair labor practices alleged.At the hearing the parties appeared and participated asnoted above with full opportunity to present evidence andargument on the issues. Subsequent to the close of thehearing, briefs were received on March 13, 1967, from allparties, and they have been fully considered. On the en-tire record herein and on the basis of my observation ofthe witnesses, I make the following:FINDINGS OF FACTORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Waycross Sportswear.Inc.,Waycross, Georgia, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.2IThe Charging Party urges that, in view of Respondent's unlawfulrefusal to bargain, the period during which its certification is immune fromattack should be extended for a period of one year. In view of our findingthatRespondent did not bargain in good faith from the inception ofnegotiations, we shall grant the Charging Party's request, and extend thenormal certification year to the period of one year from the date whenRespondent begins to bargain in good faith with the Charging Party as therecognized representative of the employees in the appropriate unit. SeeMar-Jac Poultry Company, Inc,136 NLRB 785,Burnett ConstructionCompany,149 NLRB 1419.2The address and telephone number for Region 10, appearing at thebottom of the notice attached to the Trial Examiner's Decision, isamended to read 730 Peachtree Street, N E., Room 701, Atlanta,Georgia 30308, Telephone 526-5741.166 NLRB No. 141.THE BUSINESS OF THE RESPONDENT COMPANYThe pleadings and evidence indicate and I find that theCompany is a corporation organized and existing underand by virtue of the laws of the State of Georgia with itsprincipal office and place of businessatWaycross, Geor-gia,where it is engaged in the manufacture of men'swear.3 During the calendaryearpreceding issuance ofthecomplaint in Case10-CA-6571,admittedly arepresentative period,theCompany shipped finishedproducts valued in excess of$50,000 under orders fromfirms and corporations located outside the Stateof Geor-gia. InCase IO-CA-6571the Company has admitted thatit is an employer engaged in commerce within the mean-ingof Section 2(6)and(7)of the Act;inCase10-CA-6708,ithas denied this allegation of the com-plaint.On thebasisof the admissions in Case10-CA-6771, theDecisions of the Board datedOctoberIDates hereinafter relate to the year 1966 unless otherwise indicated.2The text of the charge, however, includes an allegation of unilateralwage increases and changes in working conditions.3The Company has been at all material times a subsidiary of UnitedPioneer Corp., of New York, New York, which latter concern becamecontrolled in August 1966 by Salant & Salant through stock ownership.308-926 0-70-8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARD25, 1965, in Case 10-RC-6471 and 10-CA-6370 (160NLRB 11) dated July 1, 1966, and a stipulation in the in-stant case, I find that the Company is an employer en-gaged in commerce within the purview of Section 2(6)and (7) of the Act and that the volume of such commercewarrants exercise of the Board's jurisdiction.II.THELABOR ORGANIZATION INVOLVEDThe pleadings and evidence indicate and I find that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction and Summary of EventsThe Company has been engaged since some 7 yearsprior to the hearing herein at its Waycross, Georgia, plantin the manufacture of men's and boys' outerwear. For thefirst 5 years of its operations it was located in an oldwarehouse building on the edge of downtown Waycross.For the last 2 years it had operated in a new plantin an in-dustrial park development. Froman initialemployeecomplement of some 30 to 40 employees it had grown bythe time of the hearing to about 125 production and main-tenance employees. The plant usually works 51 weeksper year with seasonal overtime in December and May orJune of each year. As is fairlycommon inthe garment in-dustry, some 80 to 90 percent of production employeesare employed on a piece-rate basis. The Company's prin-cipal operating executive is Plant Manager John Al-derman. His superiors, President Rudy Kiesler and VicePresident Milton Besen, reside in New York and occa-sionally visit the plant. The pleadings and evidenceestablish the supervisory status of Wanell Fales,4 sewingdepartment supervisor, and Louis Black, cutting depart-mentsupervisor, as of material dates.Commencingsometimein July 1965, the Union con-ducted an organizational campaign among company em-ployees and a representation petition was filed on Sep-tember 20, 1965. After a hearing an election was directedon October 25, 1965, by the Regional Director.5 In theelection, conducted on November 19, 1965, the tally ofballots showed 65 valid votes for the Union, 56 validvotes against the Union, and 1 challenged ballot. Em-ployer objections to the election, filed November 29,1965, were overruled on December 14, 1965, and theUnion was certified on that date as representative of em-ployees in the appropriate unit, viz: all production andmaintenanceemployees of the Company at its Waycross,Georgia, plant, including floor help, but excluding officeclerical employees, professional employees, guards, su-pervisors of the cutting, sewing, shipping, and main-tenance departments and all other supervisors as definedin the Act.In the interim, by letter dated December 7, 1965, theUnion had requesteda meetingon December 28 and 29,1965, for the purpose of collective bargaining and theCompany had by letter of its attorney, E. Kontz Bennett,datedDecember 14, refused the Union's request forDecember bargaining meetings on the ground that objec-4Wanell Fales appears to have been in a nonsupervisory status at thetime of a representation election held on November 19, 1965, but hadbecome a supervisor by June 1966.5An amended direction issued November2, 1965.tions were still pending and certification of the Union hadnot issued. On December 21, 1965, the Union renewedits request for ameeting,proposed for January 12; byletter of December 29, Bennett agreed toa meeting onthat date.The parties met in collective-bargainingsessions onJanuary 12 and on 20 days thereafter in the period Janu-ary 25 through September 29. As noted above the Unionfiled a charge of unfair labor practices, including refusalto bargain, on June 3 and withdrew the refusal-to-bargainallegations on June 28, only to renew it on September 30,the day following the last collective-bargaining session.On November 7, Union Attorney Robert J. Rabintelephoned Bennett and requested renewal of the bargain-ing sessionsbut was informed that Bennett was engagedinpreparation for hearing on unfair labor practicescharges;Rabin repeated his request for bargainingmeetings by telegram to Bennett on November 7 andagain by letters on November 28 and December 13.6 Bytelegram of January 6, 1967, Bennett offered to resumebargaining,suggestingthat the resumption be set for thedate following conclusion of the hearing in the instantcase. By telegram of January 9, 1967, Rabin acceptedthis offer. On January 13, 1967, Bennett wired Rabinstating that the Company proposed a 15-cent wage ad-justment on January 23, 1967, and asserting a desire todiscuss the matter while Rabin was in Waycross on thepresent case; Rabin's telegraphic reply of January 13,1967, protested the date of January 16 as unsuitable andasserting that the Company's refusal to permit the Unionto observe operations and piece rates precluded theUnion's formulating an intelligent position on the matterof the proposed adjustment.B. Interference, Restraint, and CoercionThe complaintallegesand the answer denies that on orabout December 16, 1965, President Kiesler interrogatedemployees in the plant concerning theirunionactivitiesand threatened them with the statement that the Com-pany would not negotiate with the recently certifiedUnion, and that on the same occasion Vice PresidentBesen threatened employees by stating that the Companywould sell the plant rather thansigna collective-bargain-ing contract with the Union.The evidence indicates that the Company has spon-sored annual Christmas parties since 1960 at which workis stopped shortly before noon and employees and the su-pervisory staff partake of a lunch, complete with spikedpunch, and participate in an exchange of gifts program.The party held on December 16, 1965, was the first oneattended by President Kiesler. At the 1965 party Kieslerand Besen joined in the imbibing but were apparently stilldepressed over the Union's victory in the election and itscertification only recently announced to theparties.Barbara Ann Hall, a machine operator with 7 years'service with the Companyand anactiveunionsupporter,testified that after the lunch served at the 1965 Christmasparty,Kiesler motioned her into Alderman's office andafter some preliminary remarks said to her that he wouldnever negotiate with the Union. She also testified thatVice PresidentBesen,who had entered the office shortly'Rabin's December 13 letter included a reminder concerning applica-bility of Federal mimmum wage changes in February 1967, and an ad-monition that any wage adjustments would have to be discussed with theUnion WAYCROSS SPORTSWEAR, INC.103after the start of her talk with Kiesler, said to her, in con-nection with a remark by Kiesler that the Union had toldhim that he could not close or sell the plant, that if hewere given 2 weeks he could have six plants in operationor he could sell the Waycross plant or turn it into awarehouse with only two employees.Neither Kiesler nor Besen testified and Alderman didnot contradict the account given of the utterances at the1965 Christmas party by Hall. I found her a convincingand credible witness and find that on the occasion inquestion Kiesler and Besen threatened her with refusal tonegotiate with the Union and with the prospect of sellingthe plant rather than negotiating with the Union. Thesedirect threats of reprisal as a consequence of employeeselectionof the Union as the collective-bargainingrepresentative were clearly instances of interference withand restraint and coercion of employees in the exercise oftheir rights under Section 7 of the Act and unfair laborpractices within the scope of Section 8(a)(1) of the Act.With respect to the question as to whether or notKiesler's remarks on the occasion of the party constitutedinterrogation of Hall concerning employees' union mem-bership, activities, and desires, the question is whether ornot, the preliminary remarks above mentioned amountedto such interrogation. In those preliminary remarksKiesler stated to Hall by way of opening the conversation"I hear that you said that you're going to make menegotiate with the Union?" and when Hall denied havingsaid that, Kiesler continued with "Well, how are yougoing to make me? Are you going to put a gun on me andforce me?"While General Counsel cites no authority regardingthis type of question as an unfair labor practice in the na-tureof interrogation concerning union membership,desires, and activities, I am convinced that on principleitmust be regarded as interference within the scope ofSection 8(a)(1) of the Act inasmuch as the nature of thequestion put to Hall could only have the purpose and ef-fect of intimidating her in the full exercise of her rights torepresentation by the Union.With respect to the allegations of Section 9 of the com-plaint to the effect that Cutting Room Supervisor LouiseBlack, whose supervisory status is conceded, threatenedemployees on or about January 13 and February 15 thattheCompany would not sign a collective-bargainingagreement with the Union, Shirley Ann Bishop, an em-ployee working under the supervision of Louise Black inthe cutting department, testified that on January 13, theday after the first negotiating session, Louise Black ap-proached her at work and said that she could be broughtout of the negotiations any time she was needed in theplant. Black then added, according to Bishop, that shecould not see why they were negotiating and that it wasa waste of time inasmuch as Kiesler had told her that hewould never sign a contract. Bishop testified that aboutthe middle of February, Louise Black repeated the state-ments to the effect that the negotiations were a waste oftime since Kiesler had said he would never sign a con-tract.Supervisor Black did not testify and I credit thetestimony of Bishop. In accordance with her testimony Ifind that the Company, through Supervisor Black,threatened employee Bishop by statements that negotia-tions were a waste of time and that the Company wouldnever sign a collective-bargaining contract, thereby en-gaging in unfair labor practices defined within Section8(a)(1) of the Act as alleged in the complaint.Wilma Copeland, an odd job employee of the cuttingdepartment under the supervision of Wanell Fates,testified that on June 9 Fates approached her for aheart-to-heart talk and asked her how she would like toset collars (a higher rated job); when Copeland indicatedher interest, Fates, after reminding her that she had previ-ously questioned Copeland concerning her reason forsupporting the Union, then told her that if she came overto "our way" it would be to her advantage. I find that thisamounted to a promise of benefit in return for abandon-ment of support of the Union and an unfair labor practicewithin the scope of Section 8(a)(1) of the Act. In makingthis finding I am convinced that the statements of Fatesplainly contrasted union support with "our way," i.e., theCompany's way, and promised benefits for a switch inCopeland's allegiance from the Union to the Company.C.The Refusal toBargainAs noted above the Union was certified as the statuto-ry representative of company employees on December14, 1965, and the parties met thereafter in a series of col-lective-bargaining meetings between January 12 and Sep-tember 29 without reaching agreement on the terms of acontract. The General Counsel contends that a refusal tobargain within the meaning of the obligation imposed bythe Act is shown by (1) company imposed limitations onthe duration and frequency of bargaining sessions, (2)company refusal to permit a qualified union representa-tive to enter the plant to study operations and appraiserates, and (3) the totality of the Company's conduct, al-leged to amount to mere "surface bargaining" designed tofrustrate genuine agreement particularly when viewed inthe light of the other unfair labor practices of the Com-pany, discussed herein and found by the Board in Case10-CA-6370, 160 NLRB 11, to have been committed.The Charging Union's brief parallels the contentions ofthe General Counsel and further asserts that the Com-pany's refusal to bargain is shown by (1) its refusal tomeet after the September 29 session, and (2) its in-sistence on deferring discussion of economic issues untilagreement had been reached on noneconomic matters.The Company contends that it has at all times bar-gained in good faith and under extreme difficulty in viewof the fact that this was its first collective-bargaining ex-perience and in view of insistence on the part of theUnion in retaining in any agreement many of the clausesincorporated in the Standard Garment Industry Agree-ment which formed the basis of negotiations.7Following the exchange of letters, above referred to, inwhich the Union requested bargaining following the elec-tion but while company objections thereto were pendingand the Company refused this request, the Union, onDecember 21, 1965, wrote Bennett referring to the cer-tificationand requesting a bargainingmeeting atWaycross on January 12. On December 29, 1965,Bennett agreed to meet on January 12, suggested theWare Hotel as a meeting place, and advised that the com-pany representatives would be Bennett, as chief negotia-7 It does not appear that Company objected to use of the Union's Cot-ton Garment Model Agreement (G.C Exh 12(a)) as the basis for discus-sion. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDtor, and Plant Manager Alderman.The January 12 meeting was held as scheduled at theWareHotel.Representing the Union were Charles Eng-lish, the Union's vice president for the southern area,Joel Field,assistant general counsel,Edward Blair, theUnion's southern organizing director,Mrs. Oma Barton,a union vice president and its Georgia director, TamaVanooyen,a union organizer,and a four-man employeenegotiating team. The Company was represented by At-torney Pedrick,Bennett being absent due to illness of hiswife, and Plant Manager Alderman,Pedrick stated, andthe Union apparently did not disagree,that the purposeof the first meeting would be to receive the Union's initialproposals and to receive explanations from the Unionwith respect to matters on which the Company hadquestions.The Union furnished a copy of its Cotton Gar-ment Model Agreement(G.C. Exh.12(a)) a 17-page col-lective-bargainingoutlineagreement containing nu-merous provisions customarily incorporated in suchagreements.The Union also furnished a printed Supple-mental Agreement relating to retirement and insurancebenefits. (G.C. Exh. 13.)8The first meeting lasted about 2 hours and in the courseof exploring the provisions of the Union'smodel agree-ment. Pedrick, according to the testimony of Field whichis undenied and credited,stated that there would be no ar-bitration clause in any agreement signed by the Company 9 It does appear,however, that in subsequentmeetings Bennett indicated that the Company had no flatopposition to arbitration in general.At the conclusion ofthe January 12 meeting,the Company acceded to theUnion's request that subsequent meetings would be of atleast 2 days' duration. In the course of the January 12meeting the Union had asked that Barton,a recognizedexpert on piece rates in the garment industry,be per-mitted entry into the plant for the purpose of studyingoperations and rates. At that time and subsequently, theCompany, while acknowledging the accomplishmentsand character of Barton, refused her entry to the plant.The first full-fledged bargaining sessions were held attheWare Hotel on January 25 and 26. At this time theCompany accepted the Union's proposal that meetings beheld on 2 consecutive days but the Union, apparentlywith considerable reluctance, accepted the time limita-tions imposed by Bennett which restricted working ses-sions to the hours of 9:30 to 11 a.m., luncheon,then after-noon sessions from 2 to 5 p.m. On several occasions onthe second bargaining day the Union's negotiators askedto be excused a half hour or so prior to 5 p.m. so that theycould make plane connections to their home offices,generally, however,indicating their willingness to workif substantial periods beyond 5 p.m. would be granted bythe Company's representatives for the purpose of con-tinued bargaining.Union representatives testified andtheir testimony is uncontradicted and credited by me, thatthey continuously sought additional hours and days forcollective-bargaining meetings.8Field testified, and his testimony is not contradicted,that the Unionnever presented a demand for retirement benefits;it did, however, makeproposals for an insurance program to be handled through the Amalga-mated LifeInsuranceCompany, Inc of New York, New York, anointunion-employer managed program.9This statement of Pedrick,in the light of Kiesler's refusal to accept acertified letter from the Union on December 21, 1965, and Field's mfor-At the outset of the January sessions Bennett explainedthat while he would be the chief negotiator for the Com-pany any agreement would be subject to the approval ofthe Company's (or its parent's) board of directors andthat noneconomic matters would have to be discussedfirst before proceeding to discussion of economic sub-jects. In the later January meetings the Union repeated itsproposal that Barton be permitted to enter the plant tostudy piece-rate operations but the Company then andthereafter persisted in its refusal to allow a unionrepresentative in the plant during working hours.Agreement was reached during the January meetingson certain items. Thus the coverage and recognitionclauseswere accepted (without, however, the bulletinboard or visitation subsidiaries) as was the substance ofthe probationary clause. The Company accepted theclauses requiring the payment of overtime after 40 hoursin any week (as required by Federal law) and the paymentof premium rates for Sunday work (prohibited by Georgialaw); it refused however, premium rates for overtimeafter 8 hours in any one day, but agreed to payment of asecond-shift premium (although the Company neverworked a second shift).Commencing in the January meetings and continuingthereafter the parties lost considerable valuable time thatmight otherwise have been devoted to bargaining bysomewhat extended discussion of extraneous items, in-troduced in virtuallyall instancesby Bennett.1° Fieldconceded that the Union did not protest the intrusion ofthese nonbargaining discussions although it resented thetime taken away from discussions. The subjects includedin these extracurricular talks embraced such matters asthe organization of Catholic priests, the then recent NewYork subway strike, certain problems of pregnancy, andWaycross customs. General Counsel's witnesses placedthe time spent on these matters as substantial in relationto the limited hours made available by the Company forbargaining and, while Alderman minimized the time spentand testified that union bargainers were equally guilty, Icredit the General Counsel's witnesses in this regard andfind that the Company introduced these extraneous mat-ters into a considerably curtailed bargaining period withthe inevitable effect of increasing the difficulty of attain-ing agreement.The Februarysessionswere held on the 24th and 25thof the month. Again economic issues were postponed inview of the Company's position on concluding discussionof noneconomic matters first; there was, however, an in-trusion of an economic matter by the Company's an-nouncement toward the end of the morning session ofFebruary 24 that it proposed to give a 10-cent increase tofive named hourly rated employees. English consideredthis proposal and after lunch asserted the Union's posi-tion that the Union had no objection to the increase incase of four of the employees but that if the fifth were in-creased, a like increase should be granted to others in hisdepartment. Nothing more was heard of the subject untilmatron concerning Bennett's prior collective-bargaining experiences ap-parently predisposed Field to apprehend that bargaining would be difficultand the evidence indicates that he may well have approached the bargain-ing table with a chip on his shoulder.10 I credit General Counsel witnesses with respect to this matter, par-ticularly in view of Alderman's concession that he did not know whoinitiated these diversions WAYCROSSSPORTSWEAR,INC.105the Company announced in the March meetings that theincrease had been given to the five as originally proposedby the Company."During the course of the February meetings, accordingto Field. whose testimony I credit, the Company sub-mitted counterproposals on a grievance procedure and oncompany rules. Among the Company's proposals withrespect to grievances was its insistence that employeeshave the right to submit unresolved grievances to arbitra-tion as to which Field took the position that Bennett wasmerely seeking to increase the volume of his own prac-tice.The Union, during the February meetings, again de-manded information as to the piece rates in effect in orderto appraise them against the statements of employeeearnings previously submitted but the rates were notfurnished at that time. During the February meetings theparties completed their reading through the Union'smodel agreement and the Union made proposals of a10-cent hourly increase, an increase in paid holidays tothree for the first year. and an additional holiday eachyear on a 3-year agreement. Bennett insisted during theFebruary meetings, according to Field, that grievancediscussions be held after working hours, but the Unionpointed out that the bulk of grievances would mostprobably concern piece rates which would necessarilyhave to be observed during the hours of plant operation.During the February meetings there was extendeddiscussion of the Union's proposal for a checkoff and aquestion arose as to the irrevocability feature thereof inthe light of Georgia statutes on the subject; at one pointthe Union proposed that the union representative enterthe plant to collect dues 12 and at another stage offered toreimburse the Company for the bookkeeping cost ofchecking off.During the February meetings. Fieldstestified and I credit him, that English offered to stay fora third day of each bargaining session or alternatively tocontinue meetings into the nighttime; Bennett rejectedthese proposals.The March meetings were held on March 10 and 11.The union group was enlarged by the addition of UnionRepresentatives Ed Blair and Mrs. McGill, and a Mr.Dameron.13 Field conceded that he might have in-troduced either Blair or McGill as the person who wouldhandle the picket line in the event of a strike and I findthat there was some discussion of the possibility of astrike at these sessions with Bennett requesting a state-ment of items in dispute in the event he were requested bythe Conciliation Service for such material. In any eventit is clear from the testimony that the union representa-tives assured the Company that they were not planning astrike.The March meetings opened with an offer fromBennett to increase the number of proposed paidholidays; this was, however, coupled with a companyproposal to compute vacation pay on the basis of 2 per-cent of earnings which would amount to a reduction fromthe existing practice of paying 2 weeks' pay. The Unionrenewed its request for piece rates of jobs and the infor-mation was supplied during the March sessions althoughthe Company again refused the union request that itsspecialist be permitted to enter the plant to study opera-tions and rates therefor. The union insurance proposalcame in for extended discussion during the March ses-sions and the Union sought to allay company apprehen-sion that the Union controlled its proposed insurer bypointing out that the union-proposed plan qualified underFederal and Georgia law. There was also discussionrespecting the matter of inclusion of dependents underany plan with the Union pointing out that they weregenerally covered under the union plan in other plants.The Company again asserted the position with respect tothe grievance subject that individual employees have theright to initiate arbitration. Some items were agreed onduring the March meetings; namely, notice in advance ofovertime work and the standard workweek. In this meet-ing and others there was considerable discussion of theUnion's proposal that an employee permanently laid offin discontinuance of a job could "bump" the least senioremployee in the plant, with Bennett according to Field,continuously protesting that this could lead to chainbumping and the Union pointing out that the proposal ob-viously involved a single bump. 14During the March meetings the Company agreed tosupply the Union a list of new hires which had previouslybeen denied it. These meetings also included extendeddiscussion of the subject of setting piece rates for a newor changed operation with the Union initially proposingthat the rate be set to yield the previous average hourlyearnings of the section involved and the Company re-peatedly asserting that such an adjustment would havethe inherent vice of perpetuating any error preexisting inthe old rates and the Union replying that any inequity inthe old rate would itself be up for adjustment in connec-tion with the change.In the April and subsequent meetings Barton, who hadattended all previous bargaining sessions, replaced Eng-lish as the Union's chief negotiator. One of the April ses-sions also involved the absence of Bennett who wasreplaced either for the morning or afternoon session byeither Attorney Pedrick or Attorney Bennett. Junior. TheUnion, which had been by this time supplied withpiece-rate information, requested an increase and was in-formed by the Company that its competitive positionprecluded any increase. When the Union asked the namesof its competitors Bennett, according to Field whom Icredit in this regard, replied that he did not know. In theApril sessions the Union requested the annual payrolls inconnection with the company proposal to compute vaca-11Alderman testified that the Company proceeded to grant the in-creases to the five employees after the union representatives stated thatalthough they did not approve of the increase to employee Frank Taylorunless other employees received a like increase, the Company could goahead and grant it. Shirley Ann Bishop, a member of the negotiating team,testified concerning other matters in the case but not concerning discus-sion of this February wage increase. I credit Alderman's testimony thatthe Company proceeded to grant this increase on the basis of its recollec-tion that the Union reluctantly acceded to it.12To this proposal the Company's response was that the unionrepresentative could stand outside the plant on the public street, not onthe Company's parking lot, to collect dues.1 3Dameron apparently attended merely as an onlooker while waiting todrive English to another appointmentThe Companyapparently appre-hended that the union group had been enlarged as a sort of show ofstrength but this does not appear to have materially affected the course ofthe bargaining.The March meetings were hampered to some extent by thefact that Bennett appeared about an hour late for one of the sessions andat another meeting English appeared an hour late.14Field testified that this subject was unduly protracted during theMarch, April,and May sessions due to Bennett's insistence that hewanted to avoid a series of bumps as occasionally occurs in the railroad in-dustry. I credit this testimony which was not contradicted by Alderman. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion earnings as a percentage of annual earnings but thesewere never supplied. The employee's right to bringgrievances to arbitration came up again and at this pointField called Bennett an opprobrious name and Bennettthreatened to break off negotiations. Another elementserving to affect adversely the April meetings arose whenBennett called Field and Barton out into the hall duringa session and Served them with legal process in connec-tion with a company lawsuit against the Union arising outof what the Company called a secondary boycott and theUnion called a consumer education campaign. Whatevername be applied, the service of process during the courseof negotiations clearly appears to me to be an unwar-ranted and prejudicial interference with the course of col-lective bargaining. Notwithstanding these disharmoniesthe April meetings produced agreement on the grievancemachinery, without however resolving the question of ar-bitration as a terminal point.The meetings of May 5 and 6, included a written de-mand from the Company to the Union (G.C. Exh. 19)that the Union furnish the Company with a list of personssolicited by the Union to cancel orders from UnitedPioneer or Dun Cannon Sportswear, Inc. (the latter ap-parently an affiliate of United Pioneer).15 The Maymeetings also involved a private request by Field to Al-derman that those two meet separately inasmuch as thenegotiations were getting nowhere. Alderman stated thathe did not have authority to meet apart from Bennett andsoon thereafter Bennett stated that there would be noprivate meetings. These meetings included added discus-sion of the insurance proposal. waiting and reportingtime, and the bulletin board clause on which agreementwas reached.In June Attorney Rabin joined the Union's legal staffand accompanied Field to the June 16 and 17 bargainingsession.16 In the first day of the June sessions the Com-pany, according to Rabin's testimony, presented writtencounterproposals on wages and agreement was reachedon some articles of the model agreement but a lengthydiscussion occurred concerning article VI, B. relating torates for new or changed operation, with a renewal of thediscussion concerning perpetuation of inequities.Withrespect to article VI. F and G, relating to pay for report-ing and waiting time the Company, which had previouslyoffered average earnings on reporting and the federalminimum on waiting time. reversed these positions.Discussions followed concerning daily overtime after 8hours.The first June session also included reneweddiscussion of bumping with Field again stating that theUnion's proposal permitted only one bump. Rabin'stestimony concerning the general tenor of the Junemeetings and those thereafter is to the effect that theywere marked by courtesy and pleasantries and that therewas some give and take on the subject of rates for new orchanged operations although no agreement was reached.The subject of inclusion of the Company's rules in anyagreement reached came in for extended discussion andaccording to Rabin took most of the time on June 17, theUnion being apprehensive of a position of appearing to bea cosponsor of disciplinary rules which might prove unac-ceptable to employees as an agreed-upon matter. Duringthe course of the June meetings Bennett accused theUnion of bad faith in coercing customers and threatenedto break off the bargaining or file unfair labor practicecharges.In the July 12 and 13 meetings Rabin commencedreading a list of items already agreed upon but Bennett in-terrupted to engage in rediscussion of these items withparticular emphasis on item II, B, of the Union's modelagreement relating to the union agent's visiting plant atany time during working hours, a proposal which Rabinoffered to modify by establishing a regular schedule forsuch visitation.During the course of this discussionRabin and Barton were summoned out into the hall whereBennett's son served them with process in a lawsuit.When they returned to the meeting they were presentedwith a written demand (G.C. Exh. 20) for $50,000damages estimated to have been incurred by the Com-pany due to cancellation of orders by a list of 12 namedretailers. After the lunch break Rabin asked Bennett if thedemand were serious and Bennett replied that the Unioncould either accept or reject it. At that time Barton re-peated her request to be permitted entry into the plant toinspect operations and Bennett stated that Alderman's or-ders were to run the plant without outside disturbances.The next meetings took place on August 10 and 1 I and24 and 25.17 Between the July and August meetingsRabin prepared a Summary of Contract Negotiations asofAugust 3 (G.C. Exh. 21) which was accepted byBennett as an accurate statement thereof. This summarywas reviewed in the first August meetings but Bennettdesired renewed discussion of items indicated in the sum-mary as already agreed upon. Bennett also presentedproposals concerning plant visitation by union represen-tatives and the furnishing of payroll and productionrecords but they amounted to no more than restatementsof the Company's original proposals. Nevertheless theUnion accepted the Company's proposals on plant visita-tion (G.C. Exh. 25) and on management rights (G.C. Exh.27).The entire afternoon of August 11 was spent ondiscussion of the vacation issue and the major part of Au-gust 10 had been occupied with discussion of the leavesof absence clause.In the August 24 and 25 meetings Barton again askedpermission to enter the plant but the Company refusedher request.18 The Company stood fast on its vacation15The Union conducted a consumer education campaign and certainlabor councils visited retail outlets in New England to advise them of thesituation inWaycross. The Union also at some time picketed theheadquarters of United Pioneer in New York City.11As noted above the original charge of unfair labor practices hereinfiled June 3, included a charge of refusal to bargain under Section 8(a)(5);following the June sessions Rabin filed an amended charge,excludingreference to Section 8(a)(5), on which complaint issued August 3. Attor-ney Bennett claims this is an admissionin judicioto the effect that as ofAugust 3 there had occurred no refusal to bargain. This claim is rejectedby me since it is clear that estoppel does not work against the Board andthe union action in question appears to have been taken in expectation ofits facilitating agreement but without prejudice to the right to file amendedcharges subsequently within the limitation period of Section 10(b) of theAct.17During the July sessions Rabin had proposed a 3-day meeting in Au-gust afterBennett indicatedthat he was free on August 3, 4, and 5, butBennett vetoed the 3-day proposal and they later agreed on the two 2-daysessions. At the outset of the August sessions Barton proposed that themeetings commence at 8:30 a in.and continue into the evening if necessa-ry but Bennett rejected this proposal11General Counsel's Exh. 28 is a written demand of August 24 for per-mission for an authorized union representative to enter the plant to studyoperations and piece rates and thereby formulate a wage proposal innegotiations and evaluatethe Company'sposition on maintenance ofearnings and perpetuation of inequities in case of new or changed opera-tions. This apparently merely reduced to writing demands that had previ-ously been orally submitted. WAYCROSS SPORTSWEAR, INC.proposal and Bennett stated that there would be three orfour paid holidays at most. The grievance clause wasreviewed with Bennett remaining fast in his position thatemployees should have the right to refer matters to ar-bitration.The union negotiators asked Bennett for theearliest date for the September meeting and he set it asSeptember 28 and 29.Prior to the resumption of sessions, Rabin sent Bennettunder date of September 19, a draft of a proposed provi-sion relating to leaves of absence with the caveat that hehad not consulted Barton or the negotiating committeeand hence the transmittal could not be considered as afirm union proposal. At the September 28 session how-ever, it became the basis of discussion on leaves ofabsence. The parties also discussed the grievance andno-strike clauses and Barton repeated her request forleave to enter the plant which request was refused. Rabinraised the matter of Salant & Salant's acquisition of con-trol of the plant and inquired as to Bennett's bargainingauthority. Bennett's reply was that he had authority tobargain and conclude discussion as to noneconomic mat-ters but that the parent company would have to becomeinvolved on economicissues.On the second day of theSeptember sessions, Bennett was absent due to illness ofhis wife and the Company was represented by Bennett,Junior, and Alderman. 19 During the morning the meetingswere terminated and Alderman asked Rabin to prepare asummary of all matters agreed upon. Rabin, on October19, forwarded the summary. (G.C. Exh. 30.) Havingreceived no reply by November 7 Rabin telephonedBennettrequesting a meeting; Bennett refused to meet onthe ground that he was preparing for the hearing in the in-stant case, and Rabin sent a telegraphic request (G.C.Exh. 31) for resumption of bargaining at the earliestpossible time.Again on November 28 Rabin wrote Bennett (G.C.Exh. 32) referring to the postponement of the hearinguntil January 16, 1967, and requesting dates for resump-tion of bargaining. Receiving no reply by December 13,Rabin wrote Bennett again (G.C. Exh. 33) requesting bar-gaining before the January 16, 1967, hearing. Bennettreplied by telegram of January 6, 1967, proposing a 2-dayresumption of bargaining on the conclusion of the hearingin the present case. By telegram of January 9, 1967, whileprotesting delay, Rabin accepted the offer to bargain afterthe hearing. On January 13, 1967, Bennett wired Rabinstating that the Company proposed a 15-cent wage in-crease, as adjusted, on January 23, 1967, and requestingdiscussion on the matter on January 16. By telegram ofJanuary 13, 1967, Rabin protested the last-minuteproposal on wages and, referring to the often stated com-pany position that Bennett's principals would have to at-tend wage adjustment discussions, refused to negotiateunless such principals were present. The telegram also as-serted that in the absence ofa unionstudy of existingpiece rates it could not intelligently evaluate the proposal.19At one point Bennett appeared at the meetings but was soon calledout of the session.20The Union's brief breaks its position down into 10 categories butthey are all essentially encompassed within the 3 topics above set forth.21 In the hearing and in its brief the Company seems to place considera-ble reliance on the fact that the Union's charges relating to Section 8(a)(5)were at one stage withdrawn and that the original complaint had noreference to Section 8(a)(5). The evidence indicates to me, however,andI credit Rabin on this, that the Union after early meetings felt that theCompany was not negotiating in good faith but that there was some possi-bility of the parent company entering the negotiations and that Rabin107In their briefs General Counsel and the Union assertthat the Company engaged in an unlawful refusal to bar-gainwithin the meaning of Section 8(a)(5) of the Act by(1) unreasonable limitations upon the time available forbargaining, (2) adamant refusal to permit the Union entryinto the plant to study piece-rate operations, and (3) thetotality of its conduct at and away from the bargainingtablewhich indicates a determination to avoid agree-ment.20The Company denies refusing to bargain andasserts that the pattern of the bargaining discussionsindicates that the Union's objective was to insist uponcompany acceptance of its particular positions withoutfair consideration being given to the particular problemsof the Company.21With respect to the Company's persistence in itsrefusal to allow a union representative to enter the plantduring working hours to appraise piece-rate operations itmust be remembered that the Union approached bargain-ing with the knowledge that the bulk of garment industryemployees are compensated on a piece-rate basis and, asAlderman conceded 80 to 90 percent of company em-ployees in the bargaining unit are paid on that basis. Eng-lish testified, and I credit him, that the Union askedpiece-rate information at the first bargainingsession butthe rates themselves were not furnisheduntilsometimeinMarch and, when furnished, indicated that theyaveraged out to an hourly rate of $1.19, necessitatingsome substantial adjustment to comply with the Federalminimum wage. When this was pointed out to Bennett hisresponse was that the rates previously furnished by theCompany were not representative of the entire group ofpiece-rate employees.From the outset of negotiations the union representa-tives requested permission for Barton to enter the plantto study piece operations and rates therefor and while ac-knowledging the character and qualifications of Barton 22the Company, from the first and throughout the nego-tiations, refused her entry into the plant. The neces-sary effect of the Company's refusal to permit a qualifiedunion representative into the plant to study piece ratesand operations was to preclude the Union from access toinformation absolutely necessary to the formulation of anintelligent proposal on the wage issue and amounted to arefusal to bargain in good faith.The Fafnir Bearing Com-pany,146 NLRB 1582, enfd. 362 F.2d 712 (C.A. 2).With respect to the General Counsel's and Union'spositions 23 that the limitations imposed by AttorneyBennett on the length and frequency of bargaining ses-sions constitutedper sea refusal to bargain, I credit thetestimony to the effect thatBennett, the Company's chiefnegotiator, insisted on time limitations which, as theUnion's brief points out, allowed only 9 hours per monthon an average, save for August when double sessionswere held, although the Union often protested the timelimitations imposed by Bennett and several times askedfor evening and Saturdaymeetings.The time limitationspreferred not to commence his bargaining with a refusal-to-bargain chargepending.22The Company similarly never questioned the qualifications of UnionRepresentative Hinton to discuss any grievances in piece rates that mightarise after the execution of any agreement.23The General Counsel also asserts that the Company's refusal to bar-gain until after the certification issued was an unfair labor practice. I be-lieve that the Company, whose objections to conduct affecting the elec-tion were pending, was within its rights in declining to meet until the is-suance of the certification 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDimposed by the Company must be adjudged not onlyperse but in the light of the substantial body of evidence in-dicating the volume of time dissipated, in most instancesby Bennett, in discussion of extraneous matters unrelatedto collective bargaining or theissuesbetween the parties,and the frequent requests by Bennett for a recapitulationof prior discussions and information as to the status of is-sues.The statutory obligation to bargain with bona fide effortto reach agreement is not satisfied by the allowance ofmeetings restricted to an infinitesimal portion of theworking month.The Lock Nut Corporation of America,77 NLRB 600; nor can an employer be heard to insistthat he bargained in good faith when he unreasonablyrestricted the time available for bargaining.InsulatingFabricators, Inc.144 NLRB 1325, enfd. 338 F.2d 1002(C.A. 4).Under the circumstances of this case I find and con-clude that the Company engaged in a refusal to bargain byits imposition of limitations on the hours and frequencyof meetings. These time limitations appear particularlysignificant in this case where the parties were negotiatinga first agreement and where they apparently faced theprospect of parent company approval of any agreementas to economic matters a factor tending, in my appraisal,to indicate even more strongly than normally the necessi-ty for all deliberate speed in their own discussions.I also find and conclude that the totality of the Com-pany's conduct throughout the bargaining indicated thatthe purpose and intent of the Company at all times was toengage in fruitless discussion with no sincere attempt toarrive at a collective-bargaining agreement and was inshort what has come to be known as "surface bargain-ing"; i.e.,meaninglessmechanics of discussion with in-tent to avoid substantial agreement and the execution ofa signed agreement. In this regard it is worthy of note thatwith respect to economic matters the Company insistedboth on their postponement pending agreement onnoneconomic matters and the approval of the Company'sprincipals in New York as to economic issues. When theUnion requested that Kiesler attend the meetings or thatEnglish be permitted to discuss economic issues withKiesler in New York, these requests were rejected.24 Itisalso of significance that a large bulk of concessionsmade by the Company were either as to matters requiredby law or were of little or no significance to the parties.Thus Sunday overtime was allowed, but the plant underGeorgia law does not operate on Sundays. Weekly over-time was accepted, but that is an element demanded byFederal law. Night-shift differentials were approved; butthe Company seldom or never operates a night shift. Thevacation proposal of the Company actually amounted toa reduction of existing benefits. All the foregoing must beconsidered in the light of Kiesler's remarks on the occa-sion of the 1965 Christmas party that he would nevernegotiate and the Kiesler-Besen threat to sell the plant onthat occasion rather than negotiate.Furthermore the conduct of the Company in the bar-gaining sessions must be evaluated against its earlier un-fair labor practices (160 NLRB 11) in the nature of dis-criminatory discharge of union supporters, interrogationof employees as to their union activities, and the sponsor-ship of an unaffiliated employee committee as a substitutefor a genuine collective-bargaining agent. On the basis ofall the foregoing, I find and conclude that the 1966 bar-gaining sessions were entered into by the Company withthe purpose of avoiding any collective-bargaining agree-ment and the conduct of the company representativesthroughout the bargaining was motivated throughout bya fixed opposition to the principle of genuine collectivebargaining. The evidence viewed in its totality establishedthat the Company has engaged in a refusal to bargain ingood faith and in a sincere attempt to arrive at an agree-ment.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent Company set forth insection III, above, and there found to constitute unfairlabor practices occurring in connection with the opera-tions of the Company set forth in section I, above, havea close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to leadto labor disputes burdening and obstructing such com-merce and the free flow thereof.V.THE REMEDYIn view of the findings outlined above to the effect thattheCompany has engaged in unfair labor practicesdefined in Section 8(a)(1) and (5) of the Act, it will berecommended that the Company be required to cease anddesist from such unfair labor practices and take such affir-mative action as appears necessary and appropriate to ef-fectuate the policies of the Act. In the circumstances ofthis case there appears merit in the Union's suggestionthat such affirmative relief include the requirement thatfurther delay of discussion of economic matters beprohibited and that the Company be required to berepresented at the bargaining table with a negotiator em-powered to reach final agreement on economic issues.25In view of the importance of union understanding of thewage structure as a key to intelligent discussion the Com-pany should be required to permit immediate access tothe plant on the part of Barton or some other qualifiedpiece-rate expert for the purpose of study and evaluationof the Company's rate structure.On the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:1'With respect to discussions concerning piece rates, Plant ManagerAlderman, whose testimony indicates his expertise in this area, appears tohave been restricted to a virtually completely passive role in the bargain-ing sessions.25The Union has also suggested that any bargaining order includeminimum requirements as to frequency and duration of sessions Thiswould appear to be an intrusion into mechanics of bargaining and couldwell be productive of further disagreement The cease-and-desist reliefrecommended is designed to preclude arbitrary and unreasonable com-pany limitations on the time available for bargaining. The Union has alsourged that the bargaining period be extended for a period of I year duringwhich the Union's certification should be immune from attack; this ap-pears to be a matter better left to the Board's discretion under Section9(c)(1) of the Act. With respect to the Union's request that a union orBoard representative should be allowed entry to the plant during workinghours to explain to employees the nature of the Company's unfair laborpractices and the remedial relief relating thereto, I believe that the postingof the notices as herein provided, coupled with prompt resumption of thebargaining, will adequately inform employees in this regard CONCLUSIONS OF LAWWAYCROSS SPORTSWEAR, INC.1091.The Companyis an employer engaged in commercewithin thepurviewof Section2(6) and (7) of the Act.2.The Unionisa labor organizationwithin the pur-viewof Section2(5) of the Act.3.By threateningemployeesthat itwould notnegotiate for or sign a collective-bargaining agreementwith the Union, the Companyhas engaged in unfair laborpracticeswithin thescope ofSection 8(a)(1) ofthe Act.4.By interrogating employees as to their activities onbehalf of the Union, the Companyhas engaged in unfairlabor practiceswithin the scopeof Section 8(a)(1) of theAct.5.By threateningemployeesthat it would sell theplant rather thansigna collective-bargaining agreementwith the Union, the Companyhas engaged in unfair laborpracticesdefined in Section8(a)(1) of the Act.6.By promising an employee benefits in return for herabandonmentof support of the Union, the Company hasengaged in unfairlaborpractices within the scope of Sec-tion 8(a)(1) of the Act.7.By refusingto bargaincollectivelyin good faith withthe Union, the Companyhas engaged in unfairlabor prac-ticesdefined within the scope of Section8(a)(5) and (1) ofthe Act.8.The foregoingunfair laborpractices affect com-merce within the meaningof Section 2(6) and (7) of theAct.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and con-clusions of law and upon the entire record in this case, itis recommended that the Respondent,Waycross Sport-swear,Inc.,Waycross,Georgia, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing or failing to meet with reasonable prompt-ness and at reasonable frequency and for reasonablylengthy sessions and to bargain collectively with theUnion as exclusive bargaining representative of its em-ployees in the following appropriate unit:All production and maintenance employees of theCompany at its Waycross, Georgia, plant, includingDoris Fowler, Nell Beauregard,Wilma Carter, and floorhelp, but excluding office clerical employees,professionalemployees,guards, supervisors of the cutting,sewing,shipping,and maintenance departments and all other su-pervisors as defined in the Act.(b)Refusing or failing to permit a qualified unionrepresentative to enter the plant for the purpose of study-ing piece rates and operations at reasonable times duringworking hours and for reasonable periods.(c)Refusing or failing to have present at bargainingsessionsrepresentativesempowered to enter intoreasonably substantial commitments respecting economicmatters.(d)Refusing or failing timely to furnish the Unionupon request information necessary or relevant to bar-gaining issues.(e)Otherwise refusing to bargain collectively in goodfaithwith the Union as exclusive representative of em-ployees in the above unit.(f)Threatening employees with refusal to negotiatewith the Union,or with the sale of the Waycross plant inreprisal for their selection of the Union as bargainingrepresentative.(g) Interrogating employees in a coercive manner withrespect to their activities on behalf of the Union orpromising them benefits in return for their abandonmentof support of the Union.(h) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirrights guaranteed by Section7 of the Act.2.Take thefollowing affirmative action which appearsnecessary and appropriate to effectuate the policies of theAct:(a)Upon request,meet with reasonable promptnessand with reasonable frequency and bargain collectivelywiththe Union as the exclusive representative of em-ployees in the above unit with respect to wages, rates ofpay, hours of employment,and other terms and condi-tions of employment,and, if understanding is reached,embody such understanding in a signed agreement.(b)Post at itsWaycross,Georgia, plant copies of theattached notice marked"Appendix."26Copies of saidnotice,to be furnishedby theRegional Director for Re-gion 10,after being duly signedby the Company'sauthorized representative,shall be postedby the Com-panyimmediately upon receipt thereof,and be main-tained by it for 60 consecutivedaysthereafter,in con-spicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall betakenby the Companyto insure that said notices are notaltered,defaced,or covered by other material.(c)Notify theRegionalDirector for Region 10, inwriting, within 20 27daysfrom receipt of this Decision,what steps have been taken to comply with the termshereof.26 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words"a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order."27 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director,in writing,within 10 days from the date of this Order,what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL meet,upon request,with reasonablepromptness and for reasonable duration and atreasonable frequency and bargain collectively withAmalgamatedClothingWorkersof ^ America,AFL-CIO,,asexclusive representative of em-ployees in the unit described below, with respect torates of pay, wages, hours of employment,and allother terms and conditions of employment and, if anunderstanding is reached,embody such understand-ing in a signed agreement. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe appropriatebargaining unit is:All production and maintenance employees ofthe Company at its Waycross, Georgia, plant,includingDorisFowler,NellBeauregard,Wilma Carter, and floor help, but excluding of-fice clerical employees, professional employees,guards, supervisors of the cutting, sewing,shipping, and maintenance departments and allother supervisors as defined in the Act.WE WILL permit a qualified representative of theaforesaid Union to enter our Waycross plant duringworking hours at reasonable intervals and forreasonable periods as necessary and appropriate toallow such representative to fully analyze and studypiece rates and operations.WE WILL furnish the Union, upon request, such in-formation as is necessary and appropriate to enableit to bargain on issues arising in the course of collec-tive bargaining.WE WILL arrange to have present at collective-bar-gaining meetings with the Union company represen-tatives authorized to make substantial commitmentswith respect to matters arising in the course of bar-gaining.WE WILL NOT refuse to bargain collectively ingood faith with the Union as the exclusive bargainingrepresentative of employees in the appropriate unitwith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment.WE WILL NOT interrogate employees concerningtheir activities on behalf of the Union.WE WILL NOT threaten employees by statementsthat we will not negotiate with the Union nor bystatements that we will sell the Waycross plant ratherthan negotiate with the Union.WE WILL NOT promise employees benefits inreturn for their refraining from support of the Union.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce employees in the exer-cise of rights guaranteed under Section 7 of the Act.WAYCROSS SPORTSWEAR,INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywiththeBoard'sRegionalOffice,528Peachtree-Seventh Building,50 7th Street N.E., Atlanta,Georgia 30323, Telephone 526-5760.